Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
The appellant who, if an adult, would be guilty of robbery in the first degree, is here allowed to go free on the strange conclusion that the period during which he voluntarily absconded (and was involuntarily returned on a bench warrant 150 days later) required. motions for adjournment by the People. (See, People v Esteves, 41 NY2d 826, 827.)
The fact-finding hearing could have taken place on July 8, 1988, 43 days after his arraignment and concededly within the mandated time, if the juvenile had not absconded.
Because of the juvenile’s absence, the cast of characters changed, and understandably so. There was a new Judge presiding and a new prosecutor. When he was returned on the warrant, on December 5, 1988, there was an adjournment so that the court could rule on an outstanding omnibus motion made by defense counsel. Between January 20 and January 25, 1988 there had to be an adjournment because he was in detention in Westchester County.
The petition should not be dismissed. To do so is an abuse of discretion. (Cf., Matter of Vincent M., 125 AD2d 60, 63-64.) The holding in Matter of Frank C. (70 NY2d 408) does not mandate otherwise. In fact, the very quotation therefrom, relied upon by the majority as mandating strict compliance with the speedy trial provisions of the Family Court Act, including the conditional language "(barring 'special circumstances’)” (supra, at 413). As Judge Titone, in writing for a unanimous court, stated, there is a degree of flexibility on the time limitation for " 'good cause’ ” shown or " 'special circumstances’ ”. (70 NY2d, supra, at 411.) Here we have it.